
	
		I
		111th CONGRESS
		2d Session
		H. R. 6083
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mr. Smith of New
			 Jersey (for himself, Mr. Davis of
			 Alabama, Mr. Pitts,
			 Mr. Lipinski, and
			 Mr. Fattah) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Stem Cell Therapeutic and Research Act of
		  2005.
	
	
		1.Short titleThis Act may be cited as the
			 Stem Cell Therapeutic and Research
			 Reauthorization Act of 2010.
		2.Amendments to the
			 Stem Cell Therapeutic and Research Act of 2005
			(a)Cord blood
			 inventorySection 2 of the Stem Cell Therapeutic and Research Act
			 of 2005 (42 U.S.C. 274k note) is amended—
				(1)in subsection (a),
			 by inserting at least before 150,000;
				(2)in subsection
			 (c)(3), by inserting at least before
			 150,000;
				(3)in subsection
			 (d)—
					(A)in paragraph (2),
			 by striking ; and and inserting ;;
					(B)by redesignating
			 paragraph (3) as paragraph (5); and
					(C)by inserting after
			 paragraph (2) the following:
						
							(3)will provide a
				plan to increase cord blood unit collections at collection sites that exist at
				the time of application, assist with the establishment of new collection sites,
				or contract with new collection sites;
							(4)will annually
				provide to the Secretary a plan for, and demonstrate, ongoing measurable
				progress toward achieving self-sufficiency of cord blood unit collection and
				banking operations;
				and
							;
					(4)in subsection
			 (e)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking 10 years and inserting a period of at least 10
			 years beginning on the last date on which the recipient of a contract under
			 this section receives Federal funds under this section; and
						(ii)by
			 striking the second sentence and inserting The Secretary shall ensure
			 that no Federal funds shall be obligated under any such contract after the date
			 that is 5 years after the date on which the contract is entered into, except as
			 provided in paragraphs (2) and (3).;
						(B)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A)—
							(I)by striking
			 Subject to paragraph (1)(B), the and inserting
			 The; and
							(II)by striking
			 3 and inserting 5;
							(ii)in
			 subparagraph (A)—
							(I)by inserting
			 at least before 150,000; and
							(II)by striking
			 ; and and inserting ;;
							(iii)in
			 subparagraph (B)—
							(I)by inserting
			 meeting the requirements under subsection (d) after
			 receive an application for a contract under this section;
			 and
							(II)by striking
			 or the Secretary and all that follows through the period at the
			 end and inserting ; or; and
							(iv)by
			 adding at the end the following:
							
								(C)the Secretary
				determines that the outstanding inventory need cannot be met by the qualified
				cord blood banks under contract under this
				section.
								;
				and
						(C)by striking
			 paragraph (3) and inserting the following:
						
							(3)Extension
				eligibilityA qualified cord blood bank shall be eligible for a
				5-year extension of a contract awarded under this section, as described in
				paragraph (2), provided that the qualified cord blood bank—
								(A)demonstrates a
				superior ability to satisfy the requirements described in subsection (b) and
				achieves the overall goals for which the contract was awarded;
								(B)provides a plan
				for how the qualified cord blood bank will increase cord blood unit collections
				at collection sites that exist at the time of consideration for such extension
				of a contract, assist with the establishment of new collection sites, or
				contract with new collection sites; and
								(C)annually provides
				to the Secretary a plan for, and demonstrates, ongoing measurable progress
				toward achieving self-sufficiency of cord blood unit collection and banking
				operations.
								;
				
					(5)in subsection
			 (g)(4), by striking or parent; and
				(6)in subsection
			 (h)—
					(A)by striking
			 paragraph (2) and inserting the following:
						
							(2)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out the program under this section $23,000,000 for each of
				fiscal years 2011 through 2014 and $20,000,000 for fiscal year 2015. Such funds
				so appropriated shall remain available until
				expended.
							;
				and
					(B)in paragraph (3),
			 by striking in each of fiscal years 2007 through 2009 and
			 inserting for fiscal years 2011 through 2015.
					(b)National
			 programSection 379 of the Public Health Service Act (42 U.S.C.
			 274k) is amended—
				(1)by striking
			 subsection (a)(6) and inserting the following:
					
						(6)The Secretary,
				acting through the Advisory Council, shall submit to Congress an annual report
				on the activities carried out under this
				section.
						;
				(2)by striking
			 subsection (d)(2)(D) and inserting the following:
					
						(D)support studies
				and demonstration and outreach projects for the purpose of increasing cord
				blood unit donation and collection from a genetically diverse population,
				including exploring novel approaches or incentives, such as remote or other
				innovative technological advances that could be used to collect cord blood
				units, to expand the number of cord blood unit collection sites partnering with
				cord blood banks that receive a contract under the National Cord Blood Bank
				Inventory program under section 2 of the Stem Cell Therapeutic and Research Act
				of 2005;
						;
				and
				(3)by striking
			 subsection (f)(5)(A) and inserting the following:
					
						(A)require the
				establishment of a system of strict confidentiality to protect the identity and
				privacy of patients and donors in accordance with Federal and State law;
				and
						.
				(c)Authorization of
			 appropriationsSection 379B of the Public Health Service Act (42
			 U.S.C. 274m) is amended by striking $34,000,000 and all that
			 follows through the period at the end, and inserting $30,000,000 for
			 each of fiscal years 2011 through 2014 and $33,000,000 for fiscal year 2015.
			 Such funds so appropriated shall remain available until
			 expended..
			(d)Report on cord
			 blood unit donation and collection
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall submit to the Committee
			 on Health, Education, Labor, and Pensions and the Committee on Appropriations
			 of the Senate, the Committee on Energy and Commerce and the Committee on
			 Appropriations of the House of Representatives, and the Secretary of Health and
			 Human Services a report reviewing studies, demonstration programs, and outreach
			 efforts for the purpose of increasing cord blood unit donation and collection
			 for the National Cord Blood Inventory to ensure a high-quality and genetically
			 diverse inventory of cord blood units.
				(2)ContentsThe
			 report described in paragraph (1) shall include a review of such studies,
			 demonstration programs, and outreach efforts under section 2 of the Stem Cell
			 Therapeutic and Research Act of 2005 (42 U.S.C. 274k note) (as amended by this
			 Act) and section 379 of the Public Health Service Act (42 U.S.C. 274k) (as
			 amended by this Act), including—
					(A)a description of
			 the challenges and barriers to expanding the number of cord blood unit
			 collection sites, including cost, the impact of regulatory and administrative
			 requirements, and the capacity of cord blood banks to maintain high-quality
			 units;
					(B)remote or other
			 innovative technological advances that could be used to collect cord blood
			 units;
					(C)appropriate
			 methods for improving provider education about collecting cord blood units for
			 the national inventory and participation in such collection activities;
					(D)estimates of the
			 number of cord blood unit collection sites necessary to meet the outstanding
			 national inventory need and the characteristics of such collection sites that
			 would help increase the genetic diversity and enhance the quality of cord blood
			 units collected;
					(E)best practices for
			 establishing and sustaining partnerships for cord blood unit collection at
			 medical facilities with a high number of minority births;
					(F)potential and
			 proven incentives to encourage hospitals to become cord blood unit collection
			 sites and partner with cord blood banks participating in the National Cord
			 Blood Inventory under section 2 of the Stem Cell Therapeutic and Research Act
			 of 2005 and to assist cord blood banks in expanding the number of cord blood
			 unit collection sites with which such cord blood banks partner; and
					(G)recommendations
			 about methods cord blood banks and collection sites could use to lower costs
			 and improve efficiency of cord blood unit collection without decreasing the
			 quality of the cord blood units collected.
					
